DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 9-13 in the reply filed on 09/25/2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 201911283322, filed on 12/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 09/30/2021 appears to be acceptable.

Drawings
The drawings filed 09/30/2021 appears to be acceptable.

Claim Objections
Claim 9 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
Claim 9: A trench field effect transistor structure, comprising:
a semiconductor substrate;
an epitaxial layer, formed on the semiconductor substrate, 
wherein a plurality of parallel first trenches arranged at intervals and a plurality of parallel second trenches arranged at intervals are formed in the epitaxial layer, the plurality of parallel first trenches and the plurality of parallel second trenches are arranged to intersect each other to form a plurality of junctions, and the adjacent first trenches of the plurality of parallel first trenches and second trenches of the plurality of parallel second trenches define a plurality of implantation regions;
a first gate dielectric layer and a second gate dielectric layer, respectively formed on an inner wall of the first trench and an inner wall of the second trench;
a first gate and a second gate, respectively formed on a surface of the first gate dielectric layer and a surface of the second gate dielectric layer, wherein the first gate is filled in the first trench, and the second gate is filled in the second trench;
a body region, formed in the plurality of the implantation regions, wherein the body region abuts both the first trench and the second trench, the body region comprises at least one body region lead-out region, and the body region lead-out region abuts the junction around the body region;
a source, formed in the body region, wherein the source abuts the body region lead-out region, and an upper surface of the source is flush with an upper surface of the body region lead-out region; and
a source electrode structure, wherein the source electrode structure is in contact with both the upper surface of the source and the upper surface of the body region lead-out region, to electrically lead out the source and the body region”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto (JP 2894820 B2).

Regarding independent claim 9, Kuramoto teaches “A trench field effect transistor structure (fig. 1, 2(a)-2(e) and 3), comprising:
a semiconductor substrate (10);
an epitaxial layer (11), formed on the semiconductor substrate (10), 
wherein a plurality of parallel first trenches (14) arranged at intervals and a plurality of parallel second trenches (14) arranged at intervals are formed in the epitaxial layer (11), 
the plurality of parallel first trenches (14) and the plurality of parallel second trenches (14) are arranged to intersect each other to form a plurality of junctions, and the adjacent first trenches of the plurality of parallel first trenches and second trenches of the plurality of parallel second trenches define a plurality of implantation regions (12,13, fig. 2(a));
a first gate dielectric layer (15) and a second gate dielectric layer (15), respectively formed on an inner wall of the first trench (14) and an inner wall of the second trench (14);
a first gate (16) and a second gate (16), respectively formed on a surface of the first gate dielectric layer (15) and a surface of the second gate dielectric layer (15), wherein the first gate (16) is filled in the first trench (14), and the second gate (16) is filled in the second trench (14);
a body region (12), formed in the plurality of the implantation regions (12,13), wherein the body region (12) abuts both the first trench (14) and the second trench (14), 
the body region (12) comprises at least one body region lead-out region (30), and the body region lead-out region (30) abuts the junction around the body region (12);
a source (13), formed in the body region (12), wherein the source (13) abuts the body region lead-out region (30), and 
an upper surface of the source (13) is flush with an upper surface of the body region lead-out region (30); and
a source electrode structure (S, fig. 2(e)), wherein the source electrode structure (S) is in contact with both the upper surface of the source (13) and the upper surface of the body region lead-out region (30), to electrically lead out the source (13) and the body region (12)”.

Regarding claim 12, Kuramoto further teaches, “The trench field effect transistor structure as in claim 9, wherein the first trench (14) is perpendicular to the second trench (14), a shape of the implantation region (12,13) comprises a rectangle, each body region (129) comprises four body region lead-out regions (30), areas of the body region lead- out regions (30) are equal, and a spacing exists between adjacent body region lead-out regions (30)”.

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAGAWA et al. (JP 2017084839 A).

Regarding independent claim 9, KAGAWA et al. teach “A trench field effect transistor structure (fig. 1, 4 and 12(a)-12(b)), comprising:
a semiconductor substrate (1);
an epitaxial layer (2), formed on the semiconductor substrate (10), 
wherein a plurality of parallel first trenches arranged at intervals and a plurality of parallel second trenches (5) arranged at intervals are formed in the epitaxial layer (2), 
the plurality of parallel first trenches (14) and the plurality of parallel second trenches (14) are arranged to intersect each other to form a plurality of junctions, and the adjacent first trenches and second trenches define a plurality of implantation regions (3,4, fig. 12(a), 12(b) and 13);
a first gate dielectric layer and a second gate dielectric layer (6), respectively formed on an inner wall of the first trench and an inner wall of the second trench;
a first gate and a second gate (7), respectively formed on a surface of the first gate dielectric layer (6) and a surface of the second gate dielectric layer (6), wherein the first gate is filled in the first trench, and the second gate is filled in the second trench (fig. 12(a), 12(b));
a body region (3), formed in the plurality of the implantation regions (3,4), wherein the body region (3) abuts both the first trench and the second trench, the body region comprises at least one body region lead-out region, and the body region lead-out region abuts the junction around the body region (figs. 12(a), 12(b) and 13 together with Figs. 1 and 4);
a source (4), formed in the body region, wherein the source abuts the body region lead-out region, and an upper surface of the source is flush with an upper surface of the body region lead-out region (Figs. 12(a), 12(b) and 13 together with Figs. 1 and 4); and
a source electrode structure (9), wherein the source electrode structure is in contact with both the upper surface of the source and the upper surface of the body region lead-out region, to electrically lead out the source and the body region (Figs. 12(a), 12(b))”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto as applied to claim 9 above, and further in view of Hsieh (US 20110070708 A1).

Regarding claim 10, Kuramoto teaches all the limitations described in claim 9.
But Kuramoto is silent upon the provision of wherein “The trench field effect transistor structure as in claim 9, further comprising a first insulating layer that is formed on the first gate and is filled in the first trench and a second insulating layer that is formed on the second gate and is filled in the second trench, wherein the source electrode structure further extends onto upper surfaces of the first insulating layer and the second insulating layer”.
However, Hsieh teaches a similar device (fig. 4) “comprising a first insulating layer (206) that is formed on the first gate (210) and is filled in the first trench and a second insulating layer (206) that is formed on the second gate (211) and is filled in the second trench, wherein the source electrode (212) structure further extends onto upper surfaces of the first insulating layer (206) and the second insulating layer (206)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kuramoto and Hsieh to heavily dope the source/drain extension regions according to the teachings of Hsieh with a motivation of achieveing “improved fabrication process to maintain lower Rds, lower Qgd and higher breakdown voltage”. See Hsieh, ¶¶ 0007-0013. 

Regarding claim 13, Kuramoto and Hsieh further teach “The trench field effect transistor structure as in claim 9, further comprising a lead-out gate structure (fig. 4, Hsieh), wherein a device region and a termination region (‘termination area’) are defined in the epitaxial layer (201), the first trench (210a) and the second trench (210a) are formed in the device region, and the lead-out gate structure is formed in the termination region (‘termination area’) and comprises: 
a lead-out gate trench (211a), a lead-out gate dielectric layer (202) formed on an inner wall of the lead-out gate trench, a lead-out gate (211) formed on a surface of the lead-out gate dielectric layer (202), and 
a lead-out gate electrode structure (212’) that is formed on the termination region and is electrically connected to the lead-out gate, wherein the lead-out gate electrode structure is insulated from the source electrode structure (212).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto as applied to claim 9 above, and further in view of Chang et al. (US 20070075360 A1).

Regarding claim 11, Kuramoto teaches all the limitations described in claim 9.
But Kuramoto is silent upon the provision of wherein “The trench field effect transistor structure as in claim 9, further comprising a metal silicide layer on source, wherein the metal silicide layer on source is formed on at least the upper surface of the source and the upper surface of the body region, and the source electrode structure is formed on a surface of the metal silicide layer on source.”.
However, Chang et al. teach a similar device (fig. 4) “comprising a metal silicide layer (150, fig. 2) on source (130), wherein the metal silicide layer (150) on source (130) is formed on at least the upper surface of the source (130) and the upper surface of the body region (125), and the source electrode structure (160, 170) is formed on a surface of the metal silicide layer (150) on source (130)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kuramoto and Chang et al. to include a metal silicide layer on the source and body region according to the teachings of Chang et al. as this metal silicide layer ‘provide a good source contact’ and ‘significantly improves the on-resistance of the device’. See Chang et al., ¶ 0017. 
Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817